Exhibit 10.3
PHOENIX TECHNOLOGIES LTD.
SEVERANCE AND CHANGE OF CONTROL AGREEMENT
     This Severance and Change of Control Agreement (the “Agreement”) was
originally entered into by and between Woodson Hobbs (“Executive”) and Phoenix
Technologies Ltd. (the “Company”), effective as of September 6, 2006. Effective
as of November 16, 2009 (the “Effective Date”), this Agreement is amended and
restated as set forth below.
RECITALS
     1. It is possible that the Company could terminate Executive’s employment
with the Company. The Board of Directors of the Company (the “Board”) recognizes
that such consideration can be a distraction to Executive and can cause
Executive to consider alternative employment opportunities. The Compensation
Committee of the Board (pursuant to its delegated authority) has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of such a termination.
     2. The Compensation Committee of the Board believes that it is in the best
interests of the Company and its stockholders to provide Executive with an
incentive to continue his employment and to motivate Executive to maximize the
value of the Company for the benefit of its stockholders.
     3. The Compensation Committee of the Board believes that it is imperative
to provide Executive with certain severance benefits upon certain terminations
of Executive’s employment with the Company. These benefits will provide
Executive with enhanced financial security and incentive and encouragement to
remain with the Company.
     4. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement will have a term of four (4) years
commencing on the Effective Date and shall automatically renew for an additional
four (4) year term unless the Company provides written notice to Executive at
least sixty (60) days prior to the end of the first term of its intention not to
renew this Agreement.
     2. At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law. If Executive’s employment terminates for any reason, Executive
will not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement or any other agreements between
Executive and the Company.

                  Initials: /s/ WH /s/ TC

 



--------------------------------------------------------------------------------



 



     3. Severance Benefits.
          (a) Involuntary Termination other than for Cause, Disability or Death.
If Executive terminates his employment with the Company (or any parent or
subsidiary of the Company) for Good Reason or the Company (or any parent or
subsidiary of the Company employing Executive) terminates Executive’s employment
with the Company (or any parent or subsidiary of the Company) for a reason other
than Cause, Executive’s Disability or Executive’s death, then, in addition to
Executive’s accrued vacation, expense reimbursements and any other benefits due
to Executive through the date of termination of employment in accordance with
the Company’s then existing employee benefit plans, policies and arrangements,
and subject to Section 4, Executive will receive the following severance
benefits from the Company:
               (i) Severance Payments. Executive will be paid a severance amount
equal to twelve (12) months of Executive’s monthly base salary rate in effect on
the date of termination, unless the termination is for Good Reason following the
reduction of Executive’s base salary, in which case the severance amount will be
based upon Executive’s base salary rate as in effect prior to such reduction.
This amount will be paid in a lump sum on the next payroll date following
Executive’s separation date.
               (ii) Bonus. If the Executive is terminated, the Executive shall
be entitled to a bonus equal to the number of full months of Executive’s
employment with the Company during the fiscal year in which the termination
occurs, divided by twelve (12), and multiplied by the Executive’s target bonus
opportunity for such fiscal year, unless the termination is for Good Reason
following the reduction of Executive’s target bonus opportunity, in which case
the severance amount will be based upon Executive’s target bonus opportunity as
in effect prior to such reduction. This amount will be paid in a lump sum on the
next payroll date following Executive’s separation date.
               (iii) Continued Health Insurance Benefits. Executive will receive
continuation of the health, dental and vision insurance benefits provided to
Executive and Executive’s eligible dependents under the Company’s Benefit Plans
at Company expense for a twelve (12) month period commencing on Executive’s
separation date (the “Severance Period”).
               (iv) Option Exercisability. The vested portion of any stock
options or other outstanding rights to purchase or receive shares of the
Company’s common stock (including, without limitation, stock appreciation
rights, restricted stock units or similar awards) held by Executive as of the
termination date will remain exercisable until the earlier of (A) the expiration
of the original term of the applicable option or right (notwithstanding any
provisions in the equity agreement providing for earlier expiration of vested
rights upon termination of employment) or (B) (ii) the date twelve (12) months
from the termination date.
               (v) Payments or Benefits Required by Law. Executive will receive
such other compensation or benefits from the Company as may be required by law.
          (b) Certain Terminations in Connection with a Change of Control. If
Executive terminates his employment with the Company (or any parent or
subsidiary of the Company) for Good Reason or the Company (or any parent or
subsidiary of the Company employing Executive) terminates Executive’s employment
with the Company (or any parent or subsidiary of the Company)

              -2-   Initials: /s/ WH /s/ TC

 



--------------------------------------------------------------------------------



 



for a reason other than Cause, Executive’s Disability or Executive’s death from
the period beginning on the date of the signing of a definitive agreement for
the Change of Control and ending twelve (12) months following a Change of
Control, then Executive shall receive the following:
               (i) Benefits under Sections 3(a)(i)-(v). The severance and other
benefits set forth in Sections 3(a)(i)-(v);
               (ii) Equity Acceleration.
                    (1) Restricted Stock and Other Equity Awards. Any shares of
restricted stock granted to the Executive and any other equity awards shall
become 100% vested as of the date of such termination and, if applicable,
exercisable.
                    (2) Stock Options. All of the Executive’s stock options
shall become fully vested and exercisable as of the date of such termination.
                    (3) More Favorable Provisions. If the plan document or
agreement governing any equity award would provide greater vesting rights than
those provided under Section 3(b)(ii)(1) or 3(b)(ii)(2), as applicable, then the
provisions of the plan, or agreement, as applicable, shall govern. In all other
respects, such awards will continue to be subject to the terms and conditions of
the plans, if any, under which they were granted and any applicable agreements
between the Company and Executive.
          (c) Other Terminations. If Executive voluntarily terminates
Executive’s employment with the Company or any parent or subsidiary of the
Company (other than for Good Reason) or if the Company (or any parent or
subsidiary of the Company) terminates Executive’s employment with the Company
(or any parent or subsidiary of the Company) for Cause, then Executive will
(i) receive his earned but unpaid base salary through the date of termination of
employment, (ii) receive all accrued vacation, expense reimbursements and any
other benefits due to Executive through the date of termination of employment in
accordance with established Company plans, policies and arrangements, and
(iii) not be entitled to any other compensation or benefits (including, by way
of example but not limitation, accelerated vesting of any equity awards) from
the Company except to the extent provided under agreement(s) relating to any
equity awards or as may be required by law (for example, “COBRA” coverage under
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”));
provided, that (1) Executive shall be able to exercise any options and retain
any restricted stock awards that are vested as of the date of termination of
Executive’s employment and (2) notwithstanding any other provision in this
Agreement to the contrary, if Executive’s employment with the Company (or any
parent or subsidiary of the Company employing Executive) is terminated as a
result of Executive’s Disability or Executive’s death, then Executive shall also
receive continuation of the health, dental and vision insurance benefits
provided to Executive and Executive’s eligible dependents under the Company’s
Benefit Plans at Company expense for a period of twelve (12) months following
Executive’s termination date.
          (d) Exclusive Remedy. In the event of a termination of Executive’s
employment with the Company (or any parent or subsidiary of the Company), and
whether separate or in connection with a Change of Control, the provisions of
this Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive may otherwise be entitled,

              -3-   Initials: /s/ WH /s/ TC

 



--------------------------------------------------------------------------------



 



whether at law, tort or contract, in equity, or under this Agreement. Executive
will be entitled to no benefits, compensation or other payments or rights upon
termination of employment other than those benefits expressly set forth in this
Section 3.
     4. Conditions to Receipt of Severance.
          (a) Separation Agreement and Release of Claims. The receipt of any
severance pursuant to Section 3 will be subject to Executive signing and not
revoking a separation agreement and release of claims as attached hereto as
Exhibit A on or before the sixtieth (60th) day following Executive’s separation
date. Subject to the foregoing, and any delay required under Section 4(c) below,
on the sixtieth (60th) day following Executive’s separation date the Company
shall commence payment of Executive’s severance benefits in accordance with the
terms of Section 3 (the “Severance Payment Date”).
          (b) Nonsolicitation. The receipt of any severance benefits pursuant to
Section 3 will be subject to Executive not violating the provisions of
Section 7. In the event Executive breaches the provisions of Section 7, all
continuing payments and benefits to which Executive would have been entitled
pursuant to Section 3 will immediately cease.
          (c) Section 409A. Notwithstanding any provision of this Agreement to
the contrary, if, at the time of Executive’s termination of employment with the
Company, Executive is a “specified employee” as defined in Code Section 409A,
then any cash severance to be paid pursuant to Section 3 will not be paid during
the six-month period following Executive’s termination of employment, unless the
Company reasonably determines that paying all or a portion of such amounts
immediately following Executive’s termination of employment would not result in
the imposition of additional tax under Code Section 409A, in which case that
portion of such amounts which may be paid without imposition of additional tax
under Code Section 409A shall be paid on the Severance Payment Date. To the
extent that payment of any cash severance to Executive upon termination of his
employment is postponed as a result of the previous sentence, such payments will
accrue (without interest) and will become payable to Executive in a lump-sum
amount on the earlier to occur of (i) the first business day following such
six-month period and (ii) Executive’s death. For these purposes, each
installment of the payments and benefits provided for in this Agreement is a
separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i).
     5. Limitation on Payments.
          (a) In the event that the severance and other benefits provided for in
this Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section 5, would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive’s severance benefits under this Agreement shall be payable
either
               (i) in full, or
               (ii) as to such lesser amount which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive on an after-tax basis, of the

              -4-   Initials: /s/ WH /s/ TC

 



--------------------------------------------------------------------------------



 



greatest amount of severance benefits under this Agreement, notwithstanding that
all or some portion of such severance benefits may be taxable under Section 4999
of the Code. Any determination required under this Section 5 shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon the Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 5, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5. Any necessary reductions shall be implemented by
reduction of payments to Executive in the following order: (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits paid to Executive. In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards.
     6. Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
          (a) Benefit Plans. “Benefit Plans” means plans, policies or
arrangements that the Company sponsors (or participates in) and that immediately
prior to Executive’s termination of employment provide Executive and/or
Executive’s eligible dependents with medical, dental, and/or vision benefits.
Benefit Plans do not include any other type of benefit (including, but not by
way of limitation, disability, life insurance or retirement benefits). A
requirement that the Company provide Executive and Executive’s eligible
dependents with coverage under the Benefit Plans will not be satisfied unless
the coverage is no less favorable than that provided to Executive and
Executive’s eligible dependents immediately prior to Executive’s termination of
employment. Notwithstanding any contrary provision of this Section 6(a), but
subject to the immediately preceding sentence, the Company may, at its option,
satisfy any requirement that the Company provide coverage under any Benefit Plan
by (i) reimbursing Executive’s premiums under COBRA after Executive has properly
elected continuation coverage under COBRA (in which case Executive will be
solely responsible for electing such coverage for Executive and Executive’s
eligible dependents), or (ii) providing Executive and Executive’s eligible
dependents with equivalent coverage that is no less favorable under (or
reimbursing Executive’s actual premiums pursuant to) a third party plan that is
reasonably available to Executive and Executive’s eligible dependents.
          (b) Cause. “Cause” means (i) a willful failure by Executive to
substantially perform Executive’s duties as an employee, other than a failure
resulting from the Executive’s complete or partial incapacity due to physical or
mental illness or impairment, (ii) a willful act by Executive that constitutes
misconduct, (iii) circumstances where Executive intentionally or negligently
imparts material confidential information relating to the Company or its
business to competitors or to other third parties other than in the course of
carrying out Executive’s duties, (iv) a material violation by Executive of a
federal or state law or regulation applicable to the business of the Company,
(v) a willful violation of a material Company employment policy or the Company’s
insider trading policy, (vi) any act or omission by Executive constituting
dishonesty (other than a

              -5-   Initials: /s/ WH /s/ TC

 



--------------------------------------------------------------------------------



 



good faith expense account dispute) or fraud, with respect to the Company or any
of its affiliates, which is injurious to the financial condition of the Company
or any of its affiliates or is injurious to the business reputation of the
Company or any of its affiliates, (vii) Executive’s failure to cooperate with
the Company in connection with any actions, suits, claims, disputes or
grievances against the Company or any of its officers, directors, employees,
stockholders, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, whether or not such cooperation would be adverse to
Executive’s own interest, or (viii) Executive’s conviction or plea of guilty or
no contest to a felony. Executive shall not be considered to have committed an
act included in the definition of “Cause” above if Executive fails to meet
performance goals established by the Company’s Board of Directors or if
Executive otherwise fails to meet the performance expectations of the Company’s
Board of Directors (as opposed to any act of misconduct described above in the
definition of Cause). With respect to clauses (i), (ii), (iii),(iv), (v), (vi),
and (vii), the Executive shall be given thirty (30) days to cure such misconduct
after notice from the Company of the specific facts of such misconduct and the
specific steps necessary to cure such misconduct. Any determination of Cause
shall be made by a majority of the Board of Directors after giving the Executive
the opportunity to present to the Board of Directors with Executive’s counsel.
          (c) Change of Control. “Change of Control” means the occurrence of any
of the following:
               (i) the sale, lease, conveyance or other disposition of all or
substantially all of the Company’s assets to any “person” (as such term is used
in Section 13(d) of the Securities Exchange Act of 1934, as amended), entity or
group of persons acting in concert;
               (ii) any person or group of persons becoming the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities;
               (iii) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its controlling entity) more
than 50% of the total voting power represented by the voting securities of the
Company or such surviving entity (or its controlling entity) outstanding
immediately after such merger or consolidation; or
               (iv) a contest for the election or removal of members of the
Board that results in the replacement during any 12-month period of at least 50%
of the incumbent members of the Board, whose appointment is not endorsed by the
majority of the incumbent members of the Board prior to such contest.
          (d) Disability. “Disability” means that Executive has been unable to
perform the principal functions of his duties due to a physical or mental
impairment, but only if such inability has lasted or is reasonably expected to
last for at least six (6) months. Whether Executive has a Disability will be
determined by the Board based on evidence provided by one or more physicians
selected or approved by the Board.

              -6-   Initials: /s/ WH /s/ TC

 



--------------------------------------------------------------------------------



 



          (e) Good Reason. “Good Reason” means that, without Executive’s express
written consent, any one of the following events occurs: (i) a material
reduction in Executive’s title, authority, status, or responsibilities, unless
the Executive is provided with a comparable position (i.e., a position of equal
or greater organizational level, duties, authority, compensation and status);
provided, however, that after the Company is acquired and made part of a larger
entity, if Executive is not the chief executive officer of the successor entity
or, if such successor corporation has a parent company, the ultimate parent of
the successor entity, such failure shall constitute “Good Reason”; (ii) the
reduction of Executive’s aggregate base salary or target bonus opportunity as in
effect immediately prior to such reduction (other than a reduction applicable to
executives generally, so long as Executive is not impacted more than the median
percentage for the other executives); (iii) a relocation of Executive’s
principal place of employment by more than forty (40) miles; (iv) the
consummation of a tender offer of the Company that is not recommended by the
Board of Directors, but is approved by the Company’s stockholders; (v) failure
of the Executive to be nominated to the Board of Directors of the Company or, if
applicable, its parent, or (vi) the failure of any successor entity or, if
applicable, its parent, to assume this Agreement pursuant to Section 9 and to
assume the offer letter between the Company and the Executive. With respect to
subsection (i) above, after the consummation of a Change in Control, the
determination of whether there was a material reduction in Executive’s title,
authority, status, or responsibilities shall be measured against Executive’s
title, authority, status, or responsibilities immediately prior to the
consummation of the Change in Control.
     7. Restrictive Covenant.
          (a) Nonsolicit. For a period beginning on the Effective Date and
ending twelve months after Executive ceases to be employed by the Company (or
any parent or subsidiary of the Company), Executive, directly or indirectly,
whether as employee, owner, sole proprietor, partner, director, member,
consultant, agent, founder, co-venturer or otherwise, will not solicit, induce
or influence any person to leave employment with the Company (or any parent or
subsidiary of the Company).
          (b) Understanding of Covenants. Executive represents that he (i) is
familiar with the foregoing covenant not to solicit, and (ii) is fully aware of
his obligations hereunder, including, without limitation, the reasonableness of
the length of time, scope and geographic coverage of this covenant.
     8. Litigation. Executive agrees to cooperate with the Company beginning on
the Effective Date and thereafter (including following Executive’s termination
of employment for any reason), subject to the requirements of any employment or
personal commitments at such time, by making himself reasonably available to
testify on behalf of the Company or any of its affiliates in any action, suit,
or proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any affiliate, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
affiliate as reasonably requested. The Company agrees to reimburse Executive for
all expenses actually incurred in connection with his provision of testimony or
assistance, and with respect to any testimony or assistance provided after the
end of the Severance Period, to pay Executive a daily fee for any full day in
which it requires his services equal to the

              -7-   Initials: /s/ WH /s/ TC

 



--------------------------------------------------------------------------------



 



greater of Executive’s last base salary prior to termination of employment or
the base salary provided for originally in this Agreement.
     9. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets will assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
9(a) or which becomes bound by the terms of this Agreement by operation of law.
          (b) The Executive’s Successors. The terms of this Agreement and all
rights of Executive hereunder will inure to the benefit of, and be enforceable
by, Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     10. Notice.
          (a) General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
will be addressed to him at the home address which he most recently communicated
to the Company in writing. In the case of the Company, mailed notices will be
addressed to its corporate headquarters, and all notices will be directed to the
attention of its General Counsel.
          (b) Notice of Termination. Any termination by the Company for Cause or
by Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 10(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and, in the case of termination by
the Company for Cause or as a result of a voluntary resignation by Executive,
will specify the termination date (which will be not more than thirty (30) days
after the giving of such notice).
     11. Miscellaneous Provisions.
          (a) No Duty to Mitigate. Executive will not be required to mitigate
the amount of any payment contemplated by this Agreement, nor will any such
payment be reduced by any earnings that Executive may receive from any other
source.
          (b) Relinquishment of Titles and Positions. Executive agrees to
promptly relinquish all titles and positions then held by Executive with the
Company and any subsidiary or affiliate of the Company following any termination
of Executive’s employment with the Company (or any parent or subsidiary of the
Company).

              -8-   Initials: /s/ WH /s/ TC

 



--------------------------------------------------------------------------------



 



          (c) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
          (d) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (e) Entire Agreement. This Agreement, the offer letter between
Executive and the Company dated September 6, 2006, the stock option agreement
between Executive and the Company dated September 6, 2006, the restricted stock
purchase agreement between Executive and the Company dated September 6, 2006,
the terms of any other equity award agreements between the Company and Executive
(as modified by this Agreement) and any indemnification agreement between the
Company and Executive, constitute the entire agreement of the parties hereto and
supersedes in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof, including
without limitation, any formal offer letter or employment agreement by and
between the Company and Executive. No future agreements between the Company and
Executive may supersede this Agreement, unless they are in writing and
specifically mention this Agreement.
          (f) Choice of Law. The laws of the State of California (without
reference to its choice of laws provisions) will govern the validity,
interpretation, construction and performance of this Agreement. Any legal action
or other legal proceeding relating to this Agreement shall be brought or
otherwise commenced in any state or federal court located in Santa Clara County,
California and both parties expressly and irrevocably consent and submit to the
jurisdiction of each state and federal court located in Santa Clara County,
California (and each appellate court located in the State of California), in
connection with any such legal proceeding; agree not to assert (by way of
motion, as a defense or otherwise), in any such legal proceeding commenced in
any state or federal court located in Santa Clara County, California, any claim
that the party is not subject personally to the jurisdiction of such court, that
such legal proceeding has been brought in an inconvenient forum, that the venue
of such proceeding is improper or that this Agreement or the subject matter of
this Agreement may not be enforced in or by such court.
          (g) The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the you or others. Except as
provided in the next sentence, all legal fees and expenses which may reasonably
incur as a result of any dispute or contest between Executive and the Company
with respect to the validity or enforceability of, or liability under, any
provision of this Agreement, or any guarantee of performance thereof (including
as a result of any dispute or contest by Executive about the amount of any
payment pursuant to this Agreement), shall be paid promptly, by the
non-prevailing party in such dispute or contest. If the Executive is terminated
as described in Section 3(b) of this Agreement, the Company shall pay
Executive’s legal fees promptly as incurred with respect to such dispute or
contest (irrespective of the outcome thereof).

              -9-   Initials: /s/ WH /s/ TC

 



--------------------------------------------------------------------------------



 



          (h) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement will not affect the validity or enforceability
of any other provision hereof, which will remain in full force and effect.
          (i) Income and Employment Taxes. Executive agrees that Executive shall
be responsible for any employee-side (but not employer-side) applicable taxes of
any nature (including any penalties or interest that may apply to such taxes)
that the Company reasonably determines apply to any payment made hereunder, that
Executive’s receipt of any benefit hereunder is conditioned on Executive’s
satisfaction of any applicable withholding or similar obligations that apply to
such benefit, and that any cash payment owed hereunder will be reduced to
satisfy any such withholding or similar obligations that may apply.
          (j) Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.
[Remainder of Page Intentionally Left Blank]

              -10-   Initials: /s/ WH /s/ TC

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this amended and
restated Agreement, in the case of the Company by its duly authorized officer,
as of the day and year set forth above.

          COMPANY  PHOENIX TECHNOLOGIES LTD.
      By:   /s/ Timothy C. Chu         Name:  Timothy C. Chu        Title: Vice
President, General Counsel and Secretary      EXECUTIVE  WOODSON HOBBS
      By:   /s/ Woodson Hobbs         Title:   President and Chief Executive
Officer   

              -11-   Initials: /s/ WH /s/ TC

 



--------------------------------------------------------------------------------



 



         

Exhibit a
Release Agreement
     I understand that my position with Phoenix Technologies, Ltd. (the
“Company”) terminated effective ______, 20___ (the “Separation Date”). The
Company has agreed that if I choose to sign this Release, the Company will
extend to me certain benefits (minus the standard withholdings and deductions,
if applicable) pursuant to the terms of the Severance and Change of Control
Agreement (the “Agreement”) entered into as of September 6, 2006, between me and
the Company, as amended and restated on ______, 2009, and any agreements
incorporated therein by reference. I understand that I am not entitled to such
severance benefits unless I sign this Release. I understand that, regardless of
whether I sign this Release, the Company will pay me all of my accrued salary
and vacation through the Separation Date and any unreimbursed business expenses,
to which I am entitled by law.
     In consideration for the severance benefits I am receiving under the
Agreement, I hereby release the Company and its officers, directors, agents,
attorneys, employees, shareholders, parents, subsidiaries, and affiliates from
any and all claims, liabilities, demands, causes of action, attorneys’ fees,
damages, or obligations of every kind and nature, whether they are now known or
unknown, arising at any time prior to the date I sign this Release. This general
release includes, but is not limited to: all federal and state statutory and
common law claims, claims related to my employment or the termination of my
employment or related to breach of contract, tort, wrongful termination,
discrimination, wages or benefits, or claims for any form of equity or
compensation. Notwithstanding the release in the preceding sentence, I am not
releasing any right of indemnification or any right to payments under any
Company insurance policy I may have for any liabilities arising from my actions
within the course and scope of my employment with the Company or within the
course and scope of my role as a member of the Board of Directors and/or officer
of the Company, nor am I releasing my right to receive any severance benefits
pursuant to the Agreement.
     I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. In giving this release, which includes claims which may be
unknown to me at present, I hereby waive the benefit of any provision of
California law, and of any other jurisdiction, which is similar to the
following: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.”
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days within which to consider
this Release (although I may choose to voluntarily execute this Release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Release; and (e) this Release will not be effective until the eighth
day after this Release has been signed by me.

              -12-   Initials:

 



--------------------------------------------------------------------------------



 



     I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

                  By:           Woodson Hobbs        Date:     

              -13-   Initials:

 